Case 1:21-cv-02205-GBD Document 12 Filed 06/22/21 Page 1 of 2

 

a PLL OSU PR

 

ae

June 22, 2021

   

SO ORDERED
The initial conference is adj
sourned from
BY ECF “une 30, 2021 to September 8, 2021 at 9:30 a.m
PAPERE @ on 4

Hon. George B. Daniels, U.S.D.J. vere eo 207 & “Do, nl
United States District Court ‘
Southern District of New York Tee NO, DANTELS |
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re: Tremont Renaissance Housing Development Fund Co.., Inc., ef a/. v.

 

Lexington Ins. Co. and International Ins. Co. of Hannover SE
(S.D.N.Y. No. 1:21-cv-02205-GBD)

Our File: 449363

Dear Judge Daniels:

This firm is counsel for plaintiffs Tremont Renaissance Housing Development Fund Company, Inc.,
Tremont Renaissance LLC, Tremont Renaissance Affordable LLC, Mastermind Development LLC,
and Joy Construction Corp. (collectively, “Plaintiffs”). We have received the Court’s March 15, 2021
Initial Pretrial Conference Order scheduling a pretrial conference (by telephone) on June 30, 2021
at 9:30 a.m. We write on behalf of Plaintiffs and defendant Lexington Insurance Company
(“Lexington”) to respectfully request an adjournment of the pretrial conference for approximately
45 days from the current scheduled date.

Plaintiffs and Lexington are ready and available to appear for the conference as scheduled, but we
are requesting this adjournment as defendant International Ins. Co. of Hannover SE (“Hannover”)
has not yet filed its answer to the complaint. We are in communication with Hannover
representatives, who have been provided with a copy of the Court’s Initial Pretrial Conference Order,
and we believe Hannover is still in the process of retaining counsel. We are also awaiting
Hannover's confirmation that the company has accepted service after Plaintiffs’ formally served
copy of the complaint was returned as undeliverable to the address in Germany that Plaintiffs
believed was Hannover’s current corporate headquarters. We believe that these matters would be

295 Main Street - Suite 836 - Buffalo, New York 14203 - T 716 8789178 - www.delahuntplic.corn

 

 
Case 1:21-cv-02205-GBD Document12 Filed 06/22/21 Page 2 of 2

Hon. George B. Daniels, U.S.D.J.

=
June 22, 2021 ey
Page 2 DELAHUNT LAW

resolved by an adjourned date, and that it would be of benefit to all parties to have Hannover’s
participation in the initial conference.

In accordance with ¥ II.C. of Your Honor’s Individual Rules And Practices, we note that there have
been no previous requests for an adjournment of the original June 30, 2021 conference date, and
as such, no previous requests have been granted or denied. Counsel for Lexington consent to this
adjournment request and an adjournment would not affect any other scheduled dates.

We are available to provide any additional information the Court may require, and we thank the
Court for considering this request.

Respectfully submitted,

DELAHUNTLAWPLEG

aD
a“ oo

- -
4 . -~ a

vind Delahunt

tdelahunt@delahuntplic.com

ce (by ECF):

Brooks H. Leonard, Esq.

Michael J. Rossignol, Esq.

Riker Danzig Scherer Hyland & Perretti LLP
Headquarters Plaza

One Speedwell Avenue

Morristown, New Jersey 07962-1981

 
